Per Curiam.
The plaintiff is appealing the judgment
of the trial court dismissing his administrative appeal from the decision of the defendant, Connecticut Board of Veterinary Registration and Examination.
The trial court held that it lacked subject matter jurisdiction to hear the appeal because the defendant was served outside the thirty-day time limitation mandated by General Statutes § 4-183. We agree.
This case is controlled by the holding in Rogers v. Commission on Human Rights & Opportunities, 195 Conn. 543, 550, 489 A.2d 368 (1985), which states that “[t]he failure to file an appeal from an administrative agency within the time set by statute renders the appeal invalid and deprives the courts of jurisdiction to hear it.” See also Royce v. Freedom of Information Commission, 177 Conn. 584, 587, 418 A.2d 939 (1979); Minichino v. Freedom of Information Commission, 6 Conn. App. 148, 149, 503 A.2d 1189 (1986).
There is no error.